DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-20 are pending and under examination
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase “including but not limited to” is indefinite because the metes and bounds of the phrase are unclear and it is not clear what is included and excluded from the claim.
The following claims contain insufficient antecedent basis for the limitations stated:
Claim 1 recites the phrase “the occurrence of a cardiac contraction” in lines 4-5 and “a calibration device that determines the timing of the cardiac cycle” line 6 and 8.
Claims 12 and 13 recite the phrase “the leads” in line 1 of the claims.
Claim 18 recite the phrase “the timing of the occurrence of the cardiac contraction” in lines 6-7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP-2018201838-A)(Note attached translated NPL form 17135936_2022-10-05_JP_2018201838_A_M for page numbers)(Hereinafter Yoshida).
Regarding claim 1, Yoshida teaches a system for synchronizing a first target device to a cardiac cycle (Abstract lines 3-4: “an imaging device has: a peak detection section for detecting peaks of plural biological signals related to plural heartbeats induction, respectively; a time difference calculation”), comprising: 
(a) a first target device that performs an operation that is timed to a cardiac cycle (Pg. 2 lines 45-47 “The electrocardiogram synchronous imaging apparatus 200 acquires a synchronization signal corresponding to the position of the R wave, and determines a data collection start timing based on the acquired synchronization signal.”); 
(b) a signaling device that emits a signal indicating the occurrence of a cardiac contraction (Pg. 4 lines 11-12“The electrocardiograph 100 generates two ECG signals of lead I and lead II as an example of a multi-lead ECG signal, and sends [emits] the ECG signal to the ECG signal processing apparatus 1.” An ECG signal indicates the occurrence of contraction since it is a polarization/depolarization signal of the heart contracting.); and 
(c) a calibration device that determines the timing of the cardiac cycle, wherein the calibration device receives the signal from the signaling device and calculates a time offset between the timing of the signal from the signaling device and the timing of the cardiac cycle as determined by the calibration device (Pg. 4 lines 35-36 “ The ECG signal processing apparatus 1 includes at least the processing circuit 208 and the storage circuit 207 as described above. The storage circuit 207 stores the time difference database 30.” and Pg. 5 lines 22-23 “The database update function 30 updates the time difference database 30 in which the peak time differences calculated by the time difference calculation function 20” and Pg. 4 lines 12-13“The ECG signal processing device 1 generates a synchronization signal from the ECG signal and sends it to the electrocardiogram synchronization imaging device 200.”), and 
wherein the calibration device provides the time offset to the first target device thereby enabling synchronization of the first target device to the cardiac cycle (Pg. 4 lines 12-13“The ECG signal processing device 1 generates a synchronization signal from the ECG signal and sends it to the electrocardiogram synchronization imaging device 200.”).
Regarding claim 2, wherein the time offset provided to the first target device comprises an adjustment to an internal clock in the target device (Pg. 3 lines 3-4 “the MRI (target device 200) apparatus collects the diastolic image and the systolic image by controlling the timing of data collection with reference to the synchronization signal,”).
Regarding claim 3, Yoshida teaches wherein the signaling device emits a signal having a fixed consistent time relationship to an actual heart contraction (Pg. 3 lines 3-4 “the MRI apparatus collects the diastolic image and the systolic image by controlling the timing of data collection with reference to the synchronization signal,” Systole occurs during contraction.).
Regarding claim 4, Yoshida teaches wherein the signal emitted by the signaling device identifies points in time in the cardiac cycle that are not times of heart contraction (Pg. 3 lines 3-4 “the MRI apparatus collects the diastolic image and the systolic image by controlling the timing of data collection with reference to the synchronization signal,” Diastole occurs during relaxation (not contracting).).
Regarding claim 5, Yoshida teaches wherein the first target device is one of: a PPG system; a cardiac/blood property monitoring device; a drug delivery device; a fluid sampling device; a fluid measuring device; a robotic surgery device; an imaging device; or a pacemaker (Pg. 7 lines 40-45 “For example, when the electrocardiogram synchronous imaging apparatus 300a is an MRI apparatus…the MRI apparatus reconstructs the collected MR signals and generates an image”).
Regarding claim 6, Yoshida teaches wherein the signaling device is: a heart rate measuring device, an ECG system, an imaging device, including but not limited to a fluoroscope, video-camera, MRI or CT machine, an acoustic device, including but not limited to a stethoscope, or a physical sensing device capable of determining a heart contraction, including but not limited to a chest belt strap device (Pg. 4 lines 11-12“The electrocardiograph 100 generates two ECG signals of lead I and lead II as an example of a multi-lead ECG”).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaki (CN 101843485)(Note attached NPL form 17135936_2022-10-05_CN_101843485_A_M for page numbers) (Hereinafter Miyasaki).
Regarding claim 18, Miyasaki teaches a system for synchronizing a first target device to a cardiac cycle ([0113] “to do pulse wave synchronization imaging”), comprising: 
(a) a first target device that performs an operation that is timed to a cardiac cycle ([0034] “magnetic resonance imaging device 20 has a subject to obtain p of the electrocardiogram ecg signal said ecg unit 38.”); and 
(b) a calibration-and-signaling device that determines the timing of the cardiac cycle (([0038] “computer 32 by … and delay time table 48.” 48 determines the timing of the cardiac cycle.), 
wherein the calibration-and-signaling device calculates a time offset between the timing of the occurrence of the cardiac contraction and the timing of the cardiac cycle as determined by the calibration-and-signaling device ([0113] “the ppg signal the ecg signal the time difference between the ppg adecg it is able to find the pulse wave synchronization by using the contraction of the period of delay time dtppg cor sys.”), and 
wherein the calibration-and-signaling device provides the time offset to the first target device thereby enabling synchronization of the first target device to the cardiac cycle ([0101] “the magnetic resonance imaging device 20 user does not need the special knowledge and skill it can be more simply determine the appropriate time phase image which is used for collecting” This is because the system does the synchronous calculations with the devices present.).
Regarding claim 19, Miyasaki teaches wherein the signal emitted by the first target device is a composite PPG signal ([0110] “the ppg signal carrying out synchronous imaging the ppg signal detecting unit the sensor”).
Regarding claim 20, Miyasaki teaches wherein the composite PPG signal is generated by comparing segments of a PPG signal taken over a plurality of cardiac cycles ([0113] “to find the pulse wave synchronization by using the contraction of the period of delay time dtppg cor sys…to find the pulse wave synchronization for expanding period of delay time dtppg c0r dias”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP-2018201838-A)(Note attached translated NPL form 17135936_2022-10-05_JP_2018201838_A_M for page numbers)(Hereinafter Yoshida) in view of McCombie et al. (US 7674231)(IDS)(Hereinafter McCombie) and Anker et al. (WO 2013028581)(Hereinafter Anker).
Regarding claim 7-8, claim 1 is anticipated by Yoshida as indicated above. Yoshida teaches the synchronization of a target device by the calibration device, however, does not teach two PPG target devices in different locations that can be synchronized to the cardiac cycle. McCombie, in a similar field of endeavor, teaches PPG sensors found on the wrist and finger of a user ([62] Col. 10 lines 36-41) that align to a cardiac cycle to compute the difference in arrival times based on the points on the PPG waveforms ([62] Col. 10 lines 36-41) since the shape of the waveform can give information on transmural pressure across the artery ([63] Col. 10 lines 41-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to synchronize a first target device to a calibration device by Yoshida with teach two PPG target devices in different locations that can be synchronized to the cardiac cycle of McCombie because such a modification would allow to compute the difference in arrival times based on the points on the PPG waveforms since the shape of the waveform can give information on transmural pressure across the artery.
However, Yoshida and McCombie do not teach that ECG or PPG signals can be used for determining synchronization. Anker, in the same field of endeavor, teaches obtaining R-waves from both ECG signals and systolic/diastolic signals from PPG signals and synchronizing them in order to measure one cardiac cycle duration from a constant phase or timing relative to a heartbeat([0134] lines 1-10 and [0136] lines 1-9). ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to synchronize a first target device to a calibration device along with the PPG sensors by Yoshida and McCombie the synchronized PPG and ECG signals of Anker because such a modification would allow to measure one’s cardiac cycle duration from a constant phase or timing relative to a heartbeat since obtaining these signals from PPG sensors, a known device, yield predictable results. Therefore, claim 7-8 are obvious over Yoshida, McCombie, and Anker.
Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP-2018201838-A)(Note attached translated NPL form 17135936_2022-10-05_JP_2018201838_A_M for page numbers)(Hereinafter Yoshida) in view of Miyasaki (CN 101843485)(Note attached NPL translation form 17135936_2022-10-05_CN_101843485_A_M for page numbers)(Hereinafter Miyasaki).
Regarding claim 9, claim 1 is anticipated by Yoshida as indicated above. Regarding the claim limitation on the system, Yoshida teaches 
the signaling device comprises an ECG system (Pg. 4 lines 11-12 “The electrocardiograph 100 generates two ECG signals of lead I and lead II as an example of a multi-lead ECG signal, and sends [emits] the ECG signal to the ECG signal processing apparatus 1.”), 
and the calibration device comprises an ECG system (Pg. lines 35-36 “The ECG signal processing apparatus 1 includes at least the processing circuit 208 and the storage circuit 207 as described above.”), and 
wherein the calibration device is in communication with the first target device (Fig. 4 Arrow of device 1 to device 300), and the signaling device is in communication with the first target device (Fig. 4 Arrows of device 100 to device 300). 
However, Yoshida does not teach a PPG system as the first target device. Miyasaki teaches a similar device but utilizes the PPG system (Pg. 4 [0035] “ppg signal detecting unit”) to perform pulse wave synchronization with an ECG signal because calculating heart rate ECG is synchronous with the expansion and contraction period of the PPG signal (Pg. 11 [0113]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first ECG device of Yoshida with a PPG sensor as taught by Miyaski because calculating heart rate ECG is synchronous with the expansion and contraction period of the PPG signal allowing for them to be substituted to determine synchronization. Therefore, claim 9 is obvious over Yoshida and Miyasaki.
Regarding claim 10, claim 1 is anticipated by Yoshida as indicated above. Regarding the claim limitation on the system, Yoshida teaches wherein the signaling ECG system shares the internal clock of the calibration ECG system (Pg. 4 lines 42-43 and 51-52“a first ECG signal from the electrocardiograph 100 via the input / output interface 201… the time corresponding to the first peak is output to the time difference calculation function 20 as the first peak time.” The electrocardiograph (signaling device) is sharing the time difference with calculation function 20 (found in ECG signal processing apparatus 1 which is the calibration device.). Therefore, claim 10 is obvious over Yoshida and Miyasaki.
Regarding claim 11, claim 1 is anticipated by Yoshida as indicated above. Regarding the claim limitation on the QRS complex, Yoshida teaches wherein the time offset is the difference in time of the detection of a QRS signal between each of the calibration and signaling ECG systems (Pg. 4 line 52“the time corresponding to the first peak is output to the time difference calculation function 20 as the first peak time”). Therefore, claim 11 is obvious over Yoshida and Miyasaki.
Regarding claim 15-17, claim 1 is anticipated by Yoshida as indicated above. Yoshida does not teach the use of PPG signals from a first target device. Regarding the claim limitation on the composite PPG signal, Miyasaki teaches the use of a composite PPG signal taken for contracting and extracting states (comparing segments) over different cardiac cycles based on a time lengths and sorting them into categories (Pg. 11-12 [0113]-[0119] “dias” and “sys” calculations) to determine the time difference and delay for the contraction and expansion periods for synchronization (Pg. 12[0119]-[0120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to synchronize a first target device to a cardiac cycle by Yoshida with a composite  PPG signal which are sorted into time lengths followed by categories of Miyasaki because such a modification would allow to determine the time difference and delay for the contraction and expansion periods for synchronization.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP-2018201838-A)(Note attached translated NPL form 17135936_2022-10-05_JP_2018201838_A_M for page numbers)(Hereinafter Yoshida) in view of Banet et al. (US 20180344177)(IDS)(Hereinafter Banet).
Regarding claim 12-14, claim 1 is anticipated by Yoshida as indicated above. Yoshida does not teach a handheld calibration or signaling device that is removable and a patch. Banet, in a similar field of endeavor, teaches an electrode patch worn a person’s skin and a wrist-worn calibration device with wires on both ends and removeable after use (Fig. 6A (29,30,32,34,38)) to allow for easier access to determine all vital signs from a user ([0164] and Fig. 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to synchronize a first target device to a cardiac cycle by Yoshida with a wrist-worn calibration device with wires on both ends and removeable of Banet because such a modification would allow for easier access to determine all vital signs from a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792